Citation Nr: 1707810	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined evaluation in excess of 40 percent (under the "amputation rule") for gunshot wound residuals of the right leg (muscle groups XI and XII) with a 30 percent evaluation, and of the right foot (muscle group X) with a 30 percent evaluation. 


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A November 2011 Board decision denied the Veteran's claims for increased ratings concluding that under the amputation rule, the Veteran's combined rating for his gunshot wound residuals could not exceed 40 percent. See 38 C.F.R. § 4.25 (2016). A May 2013 memorandum decision of the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board decision as to entitlement to a higher combined rating, noting the Veteran did not dispute the individually assigned ratings.

Then an April 2014 Board decision again denied entitlement to a combined rating in excess of 40 percent for gunshot wound residuals under the amputation rule. See 38 C.F.R. § 4.25. A June 2015 memorandum decision of the Court again vacated and remanded the Board decision with regard to the issue of entitlement to a combined rating in excess of 40 percent for the Veteran's gunshot wound residuals. This matter is now before the Board for further review. 

The Veteran's case has been granted advance on the docket status, herein, due to the Veteran's age pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran contends that he is entitled to an increased rating for a combined evaluation in excess of 40 percent (under the "amputation rule") for gunshot wound residuals of the right leg (muscle groups XI and XII) with a 30 percent evaluation, and of the right foot (muscle group X) with a 30 percent evaluation. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regrettably, another remand is necessary to comply with the November 2015 remand directives.

The matter was most recently before the Board in November 2015. The Veteran was afforded a VA examination in December 2015 and supplemental opinion in July 2016. On remand, the AOJ was to afford the Veteran a VA examination to clarify at what elective level an amputation would fully address the Veteran's gunshot wound residuals of this right leg (muscle group XI and XII) and right foot (muscle group X) either above or below the knee. In addition, the VA examiner was directed to review the January 2014 VA specialist opinion, and address why, when muscles in group XI minimally aid in knee flexion, the Veteran's gunshot wound injuries to that muscle group would have no effect on his knee flexion.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The VA examiner  in December 2015 and July 2016 noted a below the knee amputation is preferable to a disarticulation, or above the knee amputation, but the examiner failed to clarify what elective level of an amputation would fully address the Veteran's gunshot wound residuals. In addition, the VA examiner noted that the muscles in group XI minimally aid in knee flexion, as the main flexors of the knee are the hamstrings and biceps femoris muscles that are intact in the Veteran and provide good knee flexion. However, the examination is inadequate because the examiner failed to fully address the January 2014 specialist's opinion that found that while the affected group minimally aided flexion, the Veteran's gunshot wound injuries to muscle group XI would inconsistently have no effect on his knee flexion. 

Further, there is no evidence of record, of any right knee range of motion testing results, as discussed in the March 2015 memorandum decision of the Court, to substantiate the opinion of the VA examiner. As such, range of motion testing results as to the Veteran's right knee should be performed and associated with the claims file. As the VA opinion is inadequate and therefore does not substantially comply with the November 2015 remand directives, the case must again be remanded.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination of his right knee, specifically to address range of motion and other functional loss imposed by the service-connected muscle injuries. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. The VA examiner should complete the most recent version of the knee and lower leg conditions disability benefits questionnaire (DBQ). In assessing the severity of the right knee the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways, and if possible with the range of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups imposed by the muscle deficits. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

2. After completing the directive above and associating the knee DBQ with the claims file, refer the case to the VA examiner who provided the December 2015 examination and July 2016 opinion for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, to include this remand, knee DBQ referenced above, and revisit all prior opinions provided. The examiner should answer the following questions: 

The examiner should clarify at what elective level an amputation would fully address the Veteran's gunshot wound residuals of his right leg (muscle group XI and XII) and right foot (muscle group X), above or below the knee. 

After reviewing the January 2014 specialist's opinion, the examiner should clarify whether the Veteran's gunshot wound residuals would have any effect on the Veteran's knee flexion. The examiner should note measurements of right knee range of motion and findings from the knee DBQ.  The January 2014 specialist's opinion found that while the muscles in group XI minimally aid in knee flexion, the Veteran's gunshot wound injuries to that muscle group would have no effect on his knee flexion. 

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




